In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 18‐2194 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 
                                  v. 

JESUS SALGADO, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
          No. 16‐cr‐00394‐2 — John Robert Blakey, Judge. 
                     ____________________ 

    ARGUED FEBRUARY 4, 2019 — DECIDED MARCH 6, 2019 
                ____________________ 

   Before WOOD, Chief Judge, and EASTERBROOK and ST.  EVE, 
Circuit Judges. 
   ST. EVE, Circuit Judge. Jesus Salgado pleaded guilty to con‐
spiracy to possess with intent to distribute heroin. At sentenc‐
ing, over Salgado’s objection, the district court applied an ag‐
gravating  role  enhancement  and  calculated  the  Guidelines 
range to be 210 to 262 months’ imprisonment. The court sen‐
tenced  Salgado  below  that  range,  to  192  months’  imprison‐
ment. It explained, however, that even if it were wrong on the 
2                                                     No. 18‐2194 

enhancement’s application, it would have imposed the same 
sentence. Salgado appeals, challenging the district court’s ap‐
plication  of  the  aggravating  role  enhancement  and  the  sub‐
stantive reasonableness of his sentence. We affirm. 
                         I. Background 
   Beginning in 2015 or earlier, Salgado conspired with Lo‐
renzo Salgado (his father), Ruby Joy Buenaventura, Jose Luis 
Rivera, Jr., and others to distribute heroin. As part of the con‐
spiracy, Salgado used a stash house in Bensenville, Illinois to 
receive  and  store  narcotics.  Salgado’s  father,  who  lived  in 
Mexico, was the leader of the drug trafficking organization.  
   Salgado was arrested in August 2016, after which a federal 
grand jury indicted him on several heroin‐related charges. See 
21 U.S.C. §§ 841(a)(1), 846. Salgado pleaded guilty to conspir‐
acy to possess with intent to distribute heroin. Before sentenc‐
ing, the U.S. Probation Office prepared a Presentence Investi‐
gation  Report  (“PSR”),  relying  on,  among  other  things,  the 
government’s  version  of  events,  Rivera’s  grand  jury  testi‐
mony, and statements from a DEA Special Agent. 
    The PSR recommended an aggravating role enhancement 
under § 3B1.1(b), reasoning that Salgado, though subordinate 
to his father, “directed and controlled” Buenaventura and Ri‐
vera and was the Chicago‐based leader of the conspiracy. Sal‐
gado objected to the enhancement in a presentencing memo‐
randum and also at sentencing on the primary basis that his 
father  ran  the  drug  organization.  According  to  Salgado,  he 
had “no decision making authority, acted solely at the direc‐
tion of [his father] … did not arrange the importation of the 
No. 18‐2194                                                           3

drugs, and did not set any of the price or quantity terms.” Sal‐
gado argued that the government had failed to prove other‐
wise by a preponderance of the evidence. 
     At sentencing, the district court asked the parties if they 
had any corrections to the PSR. Both parties said no. The dis‐
trict court heard argument on the disputed enhancement un‐
der § 3B1.1(b), which provides for a three‐level enhancement 
if the defendant “was a manager or supervisor (but not an or‐
ganizer or leader) and the criminal activity involved five or 
more  participants  … .”  The  court  applied  the  enhancement, 
explaining that based on the “undisputed portions of the fac‐
tual  record”  there  were  at  least  five  participants  to  the  con‐
spiracy,  and  that  Salgado’s  “role  as  the  supervisor  is  clear 
from the materials that are not disputed.” The court did not 
identify any evidence in the record, nor did it make any spe‐
cific  factual  findings  to  support  the  enhancement.  With  the 
enhancement applied, the district court calculated the Guide‐
lines range as 210 to 262 months in prison. 
    The  court  then  heard  argument  on  the  appropriate  sen‐
tence. Seeking a statutory minimum sentence of 120 months, 
Salgado  argued  that  his  family,  especially  his  father,  pres‐
sured  him  into  criminal  activity.  He  also  argued  that  the 
Guidelines overstated his criminal history and role in the of‐
fense.  For  its  part,  the  government  emphasized  the  serious‐
ness  of  the  oﬀense  and  disputed  that  the  Guidelines  over‐
stated Salgado’s criminal history or role in the oﬀense. 
    The court discussed the § 3553 factors in detail. In impos‐
ing sentence, the court initially explained that even if it erred 
in applying the § 3B1.1(b) aggravating role enhancement, the 
sentence would have been the same: 
4                                                            No. 18‐2194 

     The court has considered the factors under 3553 to fashion 
     a sentence that is sufficient but not greater than necessary to 
     accomplish the purposes of sentencing. And having consid‐
     ered those factors, the sentence I am about to impose would 
     be the same even if the guidelines were a little bit different. 
     Counsel’s made a variety of arguments regarding the calcu‐
     lation. He’s made some arguments by way of 3553 factors, 
     other guideline objections, certainly in particular the … ag‐
     gravating role. The Court has considered those arguments. 
     And  while  the  aggravating  role  objection  was  overruled 
     and I believe the application was appropriate in this case, 
     the arguments made by your counsel were considered and 
     are reflected in the 3553 factors. So even if the guideline cal‐
     culation was different, even if I made a mistake in the cal‐
     culation with respect to the aggravating role, the guideline 
     sentence  is  going  to  not  control  the  sentence  here.  What’s 
     going to control is the 3553 factors. So even if that calcula‐
     tion should have been different, the ultimate sentence is go‐
     ing to be the same either.  
The court touched on this point later in the hearing:  
     I’ve also considered your role in the offense. The enhance‐
     ment was appropriate but not all defendants who are enti‐
     tled  or  should  have  that  enhancement  are  created  equally 
     and your counsel made a lot of good arguments in that re‐
     gard and I’ve considered them in fashioning a sentence un‐
     der 3553 … . And while … I believe … the enhancement was 
     appropriately applied, that’s what 3553 is to for, to fashion 
     an individual sentence and that’s what I’ve tried to do. 
   The  court  explained  its  sentencing  rationale,  discussing 
both mitigating and aggravating factors in detail. Afterwards, 
the  court  asked  defense  counsel  if  it  had  considered  all 
“primary  arguments  in  mitigation.”  Counsel  responded: 
“You  have,  your  Honor.”  The  court  then  imposed  a  below‐
No. 18‐2194                                                         5

Guidelines sentence of 192 months’ imprisonment. The court 
asked if either party wanted “any further elaboration of [its] 
reasons under 3553.” Defense counsel responded: “No, your 
Honor.” 
                          II. Discussion 
    Salgado argues that the district court erred in applying the 
aggravating role enhancement and in not adequately consid‐
ering all of his mitigation arguments. He also challenges the 
substantive reasonableness of his sentence. We take these ar‐
guments in turn. 
A. Procedural Reasonableness 
    We  review  procedural  challenges  to  sentences  de  novo. 
United States v. Griffith, 913 F.3d 683, 688 (7th Cir. 2019). Our 
task is to “ensure that the district court committed no signifi‐
cant  procedural  error,  such  as  incorrectly  calculating  the 
guidelines  range,  failing  to  consider  the  section  3553(a)  fac‐
tors, selecting a sentence based on clearly erroneous facts, or 
failing to explain adequately the chosen sentence.” Id. (citing 
Gall v. United States, 552 U.S. 38, 51 (2007)).  
   1. Aggravating Role Enhancement 
    Salgado first argues that the district court failed to make 
sufficient  factual  findings  to  support  the  enhancement.  We 
agree.  Despite  Salgado’s  objection  to  the  enhancement—
detailed  in  a  presentencing  memorandum  and  argued  at 
sentencing—the  district  court  made  no  factual  findings  to 
support  the  enhancement.  Instead,  it  vaguely  referenced 
supposedly undisputed record items to support its decision 
to apply the enhancement.  
6                                                          No. 18‐2194 

    This is a problem, both because the district court’s cursory 
application of the enhancement precludes meaningful judicial 
review  and because Salgado did, in fact,  dispute  the salient 
facts,  including  the  extent  of  his  supervision  of  others,  the 
grand  jury  testimony  of  Rivera,  and  the  role  that  his  father 
played. As we have said before, “it is not our role to justify a 
sentence  that  lacks  a  sufficient  explanation  with  our  best 
guess  for  why  the  court  imposed  the  sentence  that  it  did.” 
United States v. Titus, 821 F.3d 930, 935 (7th Cir. 2016). 
    The district court’s procedural error, however, was harm‐
less  under  the  circumstances.  See  United  States  v.  Clark,  906 
F.3d 667, 671 (7th Cir. 2018); United States v. Abbas, 560 F.3d 
660, 667 (7th Cir. 2009). While we need not determine whether 
the enhancement in fact applies, the district court unambigu‐
ously  stated,  with  specific  detail,  that  it  would  have—and 
why  it  would  have—imposed  the  same  sentence  under 
§ 3553, even if it had erred in applying the enhancement. 560 
F.3d at 667; see also United States v. Shelton, 905 F.3d 1026, 1032 
(7th  Cir.  2018);  United  States  v.  Rabiu,  721  F.3d  467,  471  (7th 
Cir. 2013). Put another way, whether or not the enhancement 
should have applied, the district court’s detailed explanation 
makes a remand pointless.  
    Salgado nevertheless argues that if the enhancement does 
not apply,  the district court’s 192‐month sentence would be 
above, not below, the applicable Guideline range, making it 
difficult for this court to find harmless error. But the district 
court provided the sort of detailed analysis under § 3553 that 
would sustain an above‐Guidelines sentence. And we rejected 
this type of reasoning in Abbas, where under similar circum‐
stances we found harmless error in light of the district court’s 
No. 18‐2194                                                                       7

unambiguous statements and its “detailed explanation for the 
parallel result.” Abbas, 560 F.3d at 665–68.  
     2. Mitigation Arguments 
    Salgado  also  argues  that  the  district  court  procedurally 
erred  by  failing  to  consider  all  of  his  mitigation  arguments. 
Salgado has waived this challenge. The district court, follow‐
ing United States v. Garcia‐Segura, 717 F.3d 566, 569 (7th Cir. 
2013), asked defense counsel if it considered all of counsel’s 
mitigation  arguments,  to  which  counsel  responded  affirma‐
tively. At the end of the sentencing hearing, the court likewise 
asked  if  counsel  had  “any  legal  objection  to  the  sentence  I 
have proposed or request any further elaboration of my rea‐
sons under 3553 both as to the term of imprisonment, the con‐
dition or terms of supervised release, or any other aspect of 
the sentencing.” Defense counsel responded in the negative. 
The challenge is thus waived.1 United States v. Tartareanu, 884 
F.3d 741, 746 (7th Cir. 2018). 
B. Substantive Reasonableness 
    Finally,  Salgado  challenges  the  substantive  reasonable‐
ness of his sentence, an issue we review for abuse of discre‐
tion. See United States v. Thompson, 864 F.3d 837, 841 (7th Cir. 
2017). In doing so, “we take into account that the sentencing 

                                                 
      1 
      Regardless, Salgado forfeited his arguments by not objecting at sen‐
tencing,  leaving  us  to  review  for  plain  error,  which  did  not  occur  here. 
United States v. Pankow, 884 F.3d 785, 791 (7th Cir. 2018). The district court 
acknowledged  and  gave  meaningful  consideration  to  Salgado’s  mitiga‐
tion arguments and the § 3553 factors. See United States v. Bustos, 912 F.3d 
1059, 1063–64 (7th Cir. 2019). 
       
8                                                        No. 18‐2194 

judge is in a superior position to find facts and judge their im‐
port  under  section  3553(a)  in  the  individual  case.”  United 
States v. Lewis, 842 F.3d 467, 477 (7th Cir. 2016) (internal quo‐
tation marks and citation omitted). 
    Here, the district court did not abuse its discretion in im‐
posing a sentence of 192 months’ imprisonment, which is sub‐
stantively reasonable in light of the § 3553 factors. This is true 
regardless of whether the sentence falls above, within or be‐
low  the  Guideline  range.  See  Abbas,  560  F.3d  at  668.  Like  in 
Abbas, the district court gave meaningful and thorough con‐
sideration to the pertinent factors to fashion a sentence that 
meets the statutory purpose of sentencing. The district court 
considered multiple factors, including the seriousness and na‐
ture of the offense and the family pressures that contributed 
to Salgado’s participation in his father’s criminal enterprise. 
Although  Salgado  may  disagree  with  the  district  court’s 
weighing of these factors, neither he nor the record offer any 
sound reason to disturb the district court’s judgment.  
                          III. Conclusion 
     We AFFIRM the judgment of the district court.